t c memo united_states tax_court fred deutsch petitioner v commissioner of internal revenue respondent docket no 3583-05l filed date ira b stechel and john t morin for petitioner william c bogardus for respondent memorandum opinion jacobs judge this collection review case is before the court on respondent’s motion for partial summary_judgment pursuant to rule as explained in detail below we shall grant respondent’s motion 1rule references are to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code background2 on date petitioner executed and submitted to respondent a form_2848 power_of_attorney and declaration of representative appointing richard h champion mr champion identified as an attorney to act as petitioner’s representative with regard to federal_income_tax matters for through on date penny drue baird ms baird petitioner’s wife executed and submitted to respondent a separate form_2848 appointing mr champion to act as her representative with regard to federal_income_tax matters for through paragraph of each form_2848 states acts authorized the representatives are authorized to receive and inspect confidential tax information and to perform any and all acts that i we can perform with respect to the tax matters described on line for example the authority to sign any agreements consents or other documents the authority does not include the power to receive refund checks see line below the power to substitute another representative unless specifically added below or the power to sign certain returns the remainder of paragraph of form_2848 provides a space where a taxpayer may list specific additions to or deletions from the acts that the representative is authorized to perform those spaces on petitioner’s and ms baird’s forms are blank 2the following summary of the relevant facts is based on the parties’ pleadings with attached exhibits the facts are stated solely for the purpose of deciding the pending motion and are not findings_of_fact for other purposes of this case see rule a fed r civ p a petitioner allegedly informed mr champion he did not owe any material amount of tax to the internal_revenue_service irs for the years at issue because he believed that he had sustained over dollar_figure million of business_losses in earlier years that carried forward to the years in question petitioner expected mr champion to communicate with him regularly inform him of any developments in his case and obtain his consent to any agreement that would bind him to any_tax liability on date mr champion executed on petitioner’s behalf a form_4549 income_tax examination changes consenting to the immediate_assessment and collection of the following additional taxes fraud penalties under sec_6651 and f and interest computed to date for and year tax penalty interest dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure on date mr champion executed on petitioner’s and ms baird’s behalf a form_4549 consenting to the immediate_assessment and collection of the following additional tax_fraud penalty under sec_6663 and interest computed to date for year tax penalty interest dollar_figure dollar_figure dollar_figure the forms state i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in the united_states tax_court the findings in the report on date respondent mailed to petitioner a final notice notice_of_intent_to_levy and your right to a hearing under sec_6330 for and the levy notice in response to the levy notice petitioner’s counsel ira b stechel mr stechel on behalf of petitioner submitted to respondent a timely form request for a collection_due_process_hearing on the form mr stechel explained that petitioner did not agree with the levy because the amounts reflected as the taxpayer’s liabilities for the tax years in question are incorrect and have been substantially reduced upon administrative review by the service in addition the taxpayer will shortly file returns for the years in question which will supersede the substitutes for return prepared by the service for the taxpayer’s and taxable years and which will amend the taxpayer’s return for his taxable_year which returns will claim net_operating_loss carryforwards and carrybacks and passive loss carryforwards that are anticipated to eliminate much if not all of the liabilities assessed against the taxpayer for these years by letter dated date respondent advised petitioner that his case had been assigned to appeals officer joan azim of respondent’s appeals_office in manhattan new york on date petitioner filed tax returns for and that reported taxes due of dollar_figure and dollar_figure respectively and an amended_return for that reported an overpayment of dollar_figure at that time petitioner also filed returns for through that reflected tax_liabilities of dollar_figure for and dollar_figure for and overpayments of tax of dollar_figure for dollar_figure for and dollar_figure for a net overpayment of dollar_figure mr stechel sent copies of the and returns and the amended_return for to appeals officer azim in the cover letter mr stechel stated as we previously discussed i am enclosing a set of the returns being filed contemporaneously on behalf of the taxpayer i believe that these filings will render moot the necessity for a collection_due_process_hearing please call me if you have had the opportunity to review these enclosures respondent did not accept the returns for and or the amended_return for respondent accepted the returns for through respondent did not credit the overpayment petitioner claimed for because credit or refund of the overpayment was barred by sec_6511 on date respondent’s appeals_office mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the filing of the levy notice against petitioner on date petitioner timely filed with the court a petition challenging respondent’s notice_of_determination petitioner alleged in the petition that respondent erred in determining that he had any outstanding tax_liability for or after filing an answer to the petition respondent filed a motion for partial summary_judgment petitioner filed an opposition to respondent’s motion respondent filed a response to petitioner’s opposition to respondent’s motion and petitioner filed a response to respondent’s response to petitioner’s opposition to respondent’s motion discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see 85_tc_812 85_tc_267 79_tc_340 the party opposing the motion however cannot rest upon the allegations or denials in the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d respondent asserts that there is no issue as to any material fact and that as a matter of law petitioner was not permitted to challenge his underlying tax_liability for or during the administrative_proceeding and cannot challenge them in this proceeding we agree sec_6330 entitles a taxpayer to notice and an opportunity for a hearing before the irs can collect tax by levy upon request a taxpayer is entitled to a fair hearing before an impartial officer from the irs office of appeals sec_6330 at the hearing the appeals officer is required to verify that the requirements of any applicable law or administrative procedure have been met and to consider any relevant issue the taxpayer raises relating to the unpaid tax or the proposed levy sec_6330 and a a taxpayer may generally raise any relevant issue relating to his her unpaid tax_liability or the proposed levy during the hearing relevant issues include an appropriate spousal defense challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the taxpayer may challenge the existence or amount of the underlying tax_liability if he she did not receive a statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute it sec_6330 sec_6330 does not provide an opportunity to contest tax_liability for a taxpayer who chooses not to receive a notice_of_deficiency id see also 114_tc_604 taxpayers who deliberately refused to accept delivery of the notices of deficiency repudiated the opportunity to contest the notices of deficiency in the tax_court for purposes of sec_6330 a taxpayer who has waived his her right to challenge the proposed assessments is deemed to have had an opportunity to dispute tax_liabilities and is thereby precluded from challenging those tax_liabilities in a sec_6330 hearing 124_tc_223 117_tc_324 following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the hearing and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 if the commissioner issues a determination_letter to the taxpayer following an administrative hearing the taxpayer may file a petition for judicial review of the administrative determination sec_6330 115_tc_35 114_tc_176 in a proceeding commenced under sec_6330 the court applies a de novo standard to determine a taxpayer’s underlying tax_liability when and if it is at issue and an abuse_of_discretion standard to review certain other administrative determinations of the commissioner sego v commissioner supra pincite petitioner alleged in the petition that respondent erred in determining that he had any outstanding tax_liability for or respondent asserts that in accordance with zapara v commissioner supra pincite and aguirre v commissioner supra pincite petitioner is precluded from challenging the underlying tax_liabilities in this judicial proceeding because mr champion as petitioner’s authorized representative signed the forms waiving petitioner’s right to challenge the proposed assessments petitioner asserts that zapara and aguirre do not apply because in those cases it was the taxpayers who signed the waivers petitioner contends that the forms did not authorize mr champion to execute returns on petitioner’s behalf the forms in issue embodied the revenue agent’s determinations and served as the functional equivalent of a substitute for a return mr champion executed the forms without petitioner’s knowledge or consent and respondent assessed the taxes penalties and interest computed on the basis of substitutes for returns that petitioner neither consented to nor signed petitioner frames the issue to be herein decided as whether enforced collection by respondent of an assessment based upon an unsigned substitute for return and unaccompanied by a notice_of_deficiency may be upheld by this court petitioner’s argument appears to be as follows because the income_tax liabilities shown on the forms were made on the basis of the substitutes for return prepared by respondent the forms are the equivalent of returns inasmuch as mr champion was not authorized to sign returns on petitioner’s behalf mr champion was not authorized to sign the forms on petitioner’s behalf since mr champion was not authorized to sign the forms on petitioner’s behalf the waivers on the forms are invalid since the waivers are invalid respondent was required to issue petitioner a notice_of_deficiency and because respondent did not issue petitioner a notice_of_deficiency and petitioner has not otherwise had an opportunity to challenge the tax_liabilities in issue petitioner may challenge those liabilities at the collection review hearing petitioner’s argument is flawed in two crucial respects first forms are not returns and second mr champion was authorized to sign an agreement waiving petitioner’s rights to a notice_of_deficiency in general a document filed with the irs is treated as a return if the document contains sufficient data to calculate the tax_liability purports to be a return represents an honest and reasonable attempt to satisfy the requirements of the tax law and is executed under penalties of perjury 82_tc_766 citing 464_us_386 293_us_172 and 280_us_453 affd 793_f2d_139 6th cir the forms were not returns because among other reasons they were not signed under penalty of perjury the significance of a sworn verification that the document is true and correct is unmistakably clear sec_6065 specifically requires that a return shall contain or be verified by a written declaration that it is made under the penalties of perjury see also sec_1_6065-1 income_tax regs even those form sec_1040 submitted to the irs in which the verification language has been obliterated do not constitute valid returns ledbetter v commissioner 837_f2d_708 5th cir affg tcmemo_1986_575 627_f2d_830 7th cir 65_tc_68 affd without published opinion 559_f2d_1207 3d cir lee v commissioner tcmemo_1981_26 form sec_1040 that were not signed under penalties of perjury were not valid returns for that fact alone affd 723_f2d_1424 9th cir see 281_us_245 corporate return as its title income_tax examination changes connotes form_4549 is the form the irs uses to explain and or describe changes made to a taxpayer’s income_tax by the irs examination_division as a general_rule the commissioner may not assess or collect a taxpayer’s deficiency unless the requisite notice_of_deficiency is sent sec_6212 and sec_6213 if the taxpayer agrees to changes described on a form_4549 the form provides a space that permits the taxpayer to indicate his her agreement to the changes and to waive restrictions such as the statutory notice requirement on the assessment of the agreed tax the waiver on form_4549 like the waiver in form_870 permits the taxpayer to waive the right to file a pre-payment action in this court without foreclosing his her right to seek a refund of the tax once paid see 328_f3d_760 5th cir comparing form_870 with forms 870-l and 870-l ad 944_f2d_1063 3d cir a taxpayer should not sign a form_870 unless he she is willing to waive his her right to challenge the tax in the tax_court before paying the tax and any penalties due a taxpayer is not required to sign the form_4549 if the taxpayer does not sign the form_4549 the commissioner ordinarily must issue a notice_of_deficiency before the tax_deficiency may be assessed and collected mr champion signed the forms on petitioner’s behalf pursuant to the authority petitioner granted to him in the form_2848 pursuant to the form_2848 petitioner authorized mr champion to perform any and all acts that petitioner could perform with respect to his taxes for through including the authority to sign any agreements consents or other documents thus petitioner authorized mr champion to sign an agreement with respect to petitioner’s tax_liabilities for through and to consent to the immediate_assessment and collection of those liabilities an executed form_2848 gives the person holding the power_of_attorney the authority to sign a consent agreement on behalf of the taxpayer see eg scherr v commissioner tcmemo_1991_92 the person holding the power_of_attorney was authorized to sign a consent agreement extending the period for assessment although mr champion could not sign a return on petitioner’s behalf we have previously found that the forms were not returns by signing form_4549 mr champion as petitioner’s agent agreed to the amounts of petitioner’s liabilities for taxes penalties and interest for the years through as well as the immediate_assessment and collection of those liabilities see 65_tc_351 form_4549 is evidence of the taxpayer’s consent to the immediate_assessment and collection of the proposed deficiency by signing the forms mr champion explicitly waived petitioner’s right to contest in the tax_court petitioner’s tax_liabilities for the years covered in the forms when a taxpayer executes a valid form_2848 he is normally bound by the acts performed by his agent pursuant to the power_of_attorney willoughby v commissioner tcmemo_1994_398 lyon v commissioner tcmemo_1994_351 lefebvre v commissioner tcmemo_1984_202 affd 758_f2d_1340 9th cir petitioner does not dispute that he granted mr champion authority to represent him with respect to the years at issue moreover petitioner does not claim that the form_2848 was invalid see lavine v commissioner tcmemo_1995_270 even if mr champion executed the waivers without seeking petitioner’s consent petitioner is bound by mr champion’s acts insofar as respondent is concerned respondent had no reason to know that mr champion’s conduct may have been improper this is so even if mr champion’s actions did not benefit petitioner see eg willoughby v commissioner supra restatement agency 2d sec_112 comment c accordingly the waivers are valid and the assessment of the tax was proper under the circumstances petitioner is deemed to have had a prior opportunity to dispute his liabilities for and within the meaning of sec_6330 consequently petitioner is not entitled to challenge the existence or amount of his and tax_liabilities during the collection review process see zapara v commissioner t c pincite aguirre v commissioner t c pincite to reflect the foregoing an order granting respondent’s motion for partial summary_judgment will be issued
